DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 04/25/2022 to application filed on 12/27/2021.
Claims 1-2, 8-10, 15-16 are pending in the case. Claims 1, 8, and 15 are independent claims.
In the interest of compact prosecution, examiner had contacted the attorney of record, Sonny Z. Zhan, on 05/18/2022 regarding 112 issue.  Examiner was waiting applicant’s permission to make examiner’s amendment to resolve 112 issue in order to allow this case.  Examiner also called the attorney of record on 05/25 and 06/31 and left voice messages. However, no response has been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 8 and 15, these claims recite the limitation "the associated volume” (see claim 1, lines 10, 12, 21; claim 8, lines 15, 18, 29-30; claim 15, lines 15, 18, 29) renders the claims are vague and indefinite, since only “a volume” and “the volume” are mentioned before (see claim 1, lines 5-6; claim 8, lines 8, 10-11; claim 15, lines 8, 10-11).  There is insufficient antecedent basis for this limitation in these claims.
Dependent claims 2, 9, 16 are rejected for fully incorporating the dependencies of their base.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177